Citation Nr: 1728210	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-11 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to March 1959, and from November 1961 to November 1965.  The Veteran died in February 2014, and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the Veteran's cause of death and DIC pursuant to 38 U.S.C.A. § 1318.

In November 2015, the Board remanded the issue of service connection for cause of death for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In June 2016, the RO issued a statement of the case (SOC) continuing the regarding service connection for the Veteran's cause of death, and also DIC pursuant to 38 U.S.C.A. § 1318.  The Veteran filed a July 2016 substantive appeal (VA Form 9) in which he indicated his desire to appeal all issues listed in the SOC.  Thus, the additional development has been completed and these matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

The evidence is at least evenly balanced as to whether the COPD that caused the Veteran's death was related to his in-service asbestos exposure.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, VA provided adequate notice to the Appellant in an August 2014 letter.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA medical opinions from November 2014 and June 2016 are adequate, as discussed further below.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist.  

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply. 38 U.S.C.A. § 1310(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a DIC claim based on cause of death, the current disability requirement will always have been met (the current disability being the condition that caused the veteran to die)". Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In addition to the law and regulations regarding service connection summarized above, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993);  McGinty v. Brown, 4 Vet. App. 428 (1993).  While there is no specific statutory guidance and the Secretary has not promulgated regulations with regard to asbestos related claims, VA's Adjudication Manual guides VA adjudicators on service connection claims for disabilities resulting from asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, IV.ii.C.2.a (November 2, 2016).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  IV.ii.2.C.2.b.  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id.

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  IV.ii.2.C.2.f.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  II.ii.2.C.2.h.

Following this section, the Adjudication Manual reminds adjudicators, "As always, resolve reasonable doubt in the claimant's favor."  Id. 

Turning to the evidence of record, the Veteran's death certificate demonstrates that he died in February 2014.  The immediate cause of his death was chronic obstructive pulmonary disease (COPD); no secondary or contributing causes of death were noted.  At the time of his death, the Veteran was service connected solely for a left knee disability.  

The Veteran's service personnel records indicate that he served aboard the U.S.S. Thetis Bay from May 1957 to September 1958 and then aboard the U.S.S. Yorktown from October 1958 through March 1959.  His service treatment records are negative for treatment for or complaints of COPD.  The Veteran did receive treatment for acute serious pleurisy in October 1958, but was discharged to duty after two days of treatment.  No further mention of pleurisy or related conditions are made in his service treatment records.  

Moreover, the Veteran did not list any respiratory or cardiac illnesses or disorders, specifically including COPD, in previous claims he had filed for service-connected compensation benefits.  In her September 2015 notice of disagreement, the appellant explained the omission, stating that her spouse never filed a claim for service connection for COPD during his lifetime "because he was never notified of the potential exposure to asbestos."  She clarified that a member of the local American Legion Post told her "that the ships he was deployed on when in the Navy were full of asbestos[,]" and referenced records provided in her claim in support of that statement. 

In an August 2014 statement, the appellant further stated that the Veteran's left knee disability contributed to his COPD, arguing that his knee injury caused him to be less active and made it more difficult to keep his lungs clear.  The appellant also noted that the Veteran worked as an electrician after service.  

The Veteran's private treatment records are of record and document a long history of COPD.  Significantly, the Veteran was evaluated in January 2005 for respiratory infection by Dr. R.D.D., who opined that the Veteran suffered from COPD exacerbation with bronchitis.  Subsequent private medical records indicate consistent diagnosis and treatment of COPD from January 2005 onwards, noting related symptoms such as dyspnea, coughing, and shortness of breath.  The records also indicate that the Veteran had a history of smoking.  

The appellant also submitted private medical opinions from Drs. S.E.D. and L.M.G.  In his April 2014 medical opinion, Dr. S.E.D. noted that the Veteran had a significant smoking history, and may have been exposed to asbestos during his time in military service.  Ultimately, Dr. S.E.D. opined that "[i]t is conceivable that exposure to asbestos, if indeed that was encountered while in the armed forces, could have contributed, at least in part, to his condition of COPD."  

Dr. L.M.G. is a physician whose fellowship was in pulmonary medicine at the National Naval Medical Center and who was a Lieutenant Commander in the Medical Corps of the Navy.  He currently works in private practice at the Center for Pulmonary Medicine.  In his January 2017 medical opinion, Dr. L.M.G. stated that he reviewed the VA claims file and VA treatment records, and provided a summary of the Veteran's medical background, noting his service aboard the U.S.S. Thetis Bay, the U.S.S. Yorktown, and detailing the progression of his COPD from 2005 onwards.  Regarding the Veteran's asbestos exposure, Dr. L.M.G. opined that he "would have been subjected to asbestos exposure below decks for at least eight hours a day, based on normal sleeping and eating patterns[,]" and that during that time, he "would have been exposed to a level of asbestos far in excess of the .1 f/cc level now accepted as the minimum level of exposure."  In support of that opinion, Dr. L.M.G. stated:

It is my understanding that [the Veteran] slept in the enlisted berthing area while aboard the USS Thetis Bay.  In its online publications, the VA has acknowledged that the areas below decks on Navy ships were subject to asbestos contamination and poor ventilation.  Based on my service in the Navy, I am familiar with the conditions aboard Navy ships.  I am familiar with the use of asbestos to insulate piping.  It was everywhere below decks on Navy ships.

Regarding the nexus between the Veteran's COPD and the alleged exposure to asbestos during service, Dr. L.M.G. opined that "within reasonable medical certainty, that it is as likely as not that the [V]eteran's COPD was substantially and materially contributed to by his exposure to asbestos in service."  In support of that opinion, Dr. L.M.G. referenced the radiological and physical evidence in the Veteran's medical records and asserted that they are consistent with an asbestos related disease.  Dr. L.M.G. also referenced one of the VA examinations, noting that while he agreed that the Veteran's history of smoking was a substantial or contributing cause of death, he believed that the examiner "failed to consider the masking effect of smoking on an underlying condition caused by asbestos."

Also of record are two VA medical opinions regarding the Veteran's COPD and his cause of death.  In a November 2014 VA medical opinion, the VA examiner opined that "[i]t is less likely as not that the [V]eteran suffered from an asbestos related lung condition."  In support of that contention, the examiner asserts that "[t]here is no evidence of the consequences of asbestos exposure in the medical record[,]" and attributes the Veteran's COPD to tobacco usage.  The examiner also opined that it is "less as likely as not that the [V]eteran's COPD was related to, caused by, or aggravated/worsened by asbestosis/asbestos exposure."  Regarding the Veteran's asbestos exposure, the examiner stated that "[t]he probability of exposure was noted to have been minimal and there was no evidence in the record that he had any findings consistent with asbestos related lung disease."

A second VA examiner provided a VA medical opinion in June 2016.  Regarding the Veteran's service-connected left knee disorder the examiner opined that it was "less likely than not that the [V]eteran's service connected left knee post traumatic osteoarthritis or its medications caused or substantially contributed to the [V]eteran's death due to COPD[,]" noting that there was no cause-and-effect relationship between the left knee disability or its medications and the Veteran's COPD.  The examiner also opined that it was "less likely than not that the knee DJD or its medications primarily caused debilitating effects and general impairment of health to an extent that would render the [V]eteran materially less capable of resisting the effects of other disease or injury primarily causing death."  The examiner continued that "COPD as a manifestation of asbestos lung disease or smoking is due to a progressive delayed pulmonary small airway condition due to a prior significant physical extrinsic environmental exposure[,]" opining that it was "more likely that his progressive debility was related to his progressive end stage lung disease."

Regarding the Veteran's asbestos exposure, the June 2016 examiner opined that it was "less likely than not that the [V]eteran's asbestos exposure during military service [led] to his eventual diagnosis of COPD[,]" noting that his exposure had been minimal and there had been no evidence for asbestos related lung or pleural disease during his care.  Finally, regarding a possible nexus between the Veteran's cause of death and other conditions, the examiner stated that "[t]here is no other diagnosis in the [V]eteran's [service treatment records] which would have at least as likely as not contributed to the [V]eteran's death[,]" noting that acute pleurisy does not cause COPD. 

Based on the foregoing evidence, entitlement to service connection for the cause of the Veteran's death is warranted, for the following reasons. 

Both the November 2014 and June 2016 VA examiners determined that there was no evidence of findings consistent with asbestos-related lung disease.  The November 2014 examiner found that the obstructive component of the Veteran's lung disease was much more prominent than any possible restrictive defect, and noted that there was no evidence of plural plaques on the Veteran's radiographs.  The June 2016 examiner referenced an October 2013 computed tomography (CT) scan of the Veteran's chest, noting that while it showed severe COPD, it did not show pleural plaques, interstitial fibrosis, or other signs of asbestos-related lung disease.  In his January 2017 private medical opinion, Dr. L.M.G. concluded otherwise, and stated that "[t]he radiological and physical evidence in [the Veteran's] medical records lead [him] to believe that [the Veteran's] COPD was caused by asbestos exposure."  In support of his opinion, Dr. L.M.G. referenced findings consistent with asbestos-related lung disease in the Veteran's medical file, noting a strand opacity involving the middle lobe on a December 2011 chest x-ray, a subpleural bleb formation, bullous disease in the bilateral upper lobes and dependent atelectasis in both lung bases in a CT scan.  Dr. L.M.G. also references to bibasilar fine end-inspiratory crackles and radiographic evidence of mild fibrotic interstitial thickening and fibrosis in the Veteran's medical records.  Dr. L.M.G. further indicated that while he agreed that the November 2014 VA examiner's opinion that smoking was a substantial or contributing cause to the Veteran's death, he believed that the examiner "failed to consider the masking effect of smoking on an underlying condition caused by asbestos[,]" and references a medical study indicating that "little weight can be placed on the roentgenographic studies to determine the role of asbestos in this matter."

The above evidence reflects that Veteran died from COPD, he served aboard a Navy ship, and there are conflicting opinions as to whether the COPD that caused his death was related to asbestos exposure.  The Adjudication Manual indicates that the Veteran's MOS of Airman General resulted in a minimal risk of exposure to asbestos.  However, based on his own service in the Navy and knowledge of the use of asbestos to insulate piping that is located below decks on Navy ships, VA's own materials indicating that areas below decks on Navy ships were subject to asbestos contamination and poor ventilation, and the amount of asbestos exposure that would be expected of someone in the Veteran's position, Dr. L.M.G. concluded that the Veteran's level of asbestos exposure would be in excess of the level now accepted as the minimal acceptable level pursuant to federal regulations.  Dr. L.M.G. also explained why he concluded that the cause of the Veteran's death from COPD included asbestos related lung disease and, thus, that the Veteran's death was related to his in-service asbestos exposure.  Given that he explained the reasons for these conclusions based on an accurate characterization of the evidence of record and with citation to medical and other asbestos related literature, as well as his relevant qualifications, Dr. L.M.G.'s opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There are also contrary medical opinions of the VA examiners, which are similarly entitled to substantial probative weight.  

The evidence is thus evenly balanced as to whether the Veteran's death from COPD was due to in-service asbestos exposure.  Significantly, VA's Adjudication Manual reminds adjudicators that the benefit of the doubt doctrine applies to the elements of asbestos related claims, to include the issue of whether the Veteran was so exposed and, if so, the degree of such exposure.  As the reasonable doubt created by the relative equipoise in the evidence in this case must be resolved in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given the favorable finding on this basis, the appellant's other theory of entitlement for service connection for the cause of the Veteran's death need not be considered.

As noted above, the appellant also perfected an appeal from the denial of a claim for DIC pursuant to 38 U.S.C.A. § 1318.  In light of the grant of benefits described above, the Board concludes that the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 is rendered moot.  Pursuant to 38 U.S.C.A. § 2307 (West 2014), there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1318.  Entitlement to VA benefits under 38 C.F.R. § 1310 is therefore the greater benefit, and has been granted in full in the decision above.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C.A. § 1318, nor does any controversy remain.  In light of the grant of service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and this claim must therefore be dismissed.


ORDER

Entitlement to service connection for cause of death is granted. 

The claim for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals


